*163MEMORANDUM *
Viewing the evidence in the light most favorable to the prosecution, we find sufficient evidence from which a rational jury could have inferred that the firearm’s presence, on the particular day in question, was not merely coincidental to the crime, but rather played an emboldening role in the crime. See United States v. Stewart, 779 F.2d 538, 540 (9th Cir.1985); see also United States v. Loaiza-Diaz, 96 F.3d 1335, 1336 (9th Cir.1996).
Thus, sufficient evidence supports the jury’s conclusion that Cameron carried the firearm “during and in relation to” his crime of arson. See 18 U.S.C. § 924(c)(1)(A).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.